Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the display control unit enlarges display on the screen about the designated point…”  Examiner recommends amending claim to recite “…about the designated arbitrary point”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “image acquisition unit”, “imaging unit”, “a display control unit“, and “an operation receiving unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the CPU of paragraph 0032-0034 as published and/or the CPU of Figure 3.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0025848 A1 to Yumiba et al., hereinafter, “Yumiba” in view of US 2005/0046615 A1 to Han and US 2014/0007021 A1 to Akiyama.
Claim 1. A display control device comprising: an image acquisition unit configured to acquire captured image data from an imaging unit that captures an image of a peripheral area of a vehicle; Yumiba [Abstract] teaches an in-vehicle image display device capable of providing, from among images of the peripheral area of a vehicle that can change in accordance with the driving state, an image of a part needed by the driver at an appropriate timing so that the driver can recognize the positional relationship between the vehicle and the peripheral area of the vehicle.
a display control unit configured to cause image data based on the captured image data to be displayed on a screen; Yumiba [Abstract] teaches then, a composite display image, in which the positions of the enlarged image and the vehicle periphery image are displayed in a correlated manner, is generated and displayed.
Yumiba [0013] teaches it is an object of the present invention to provide an in-vehicle image display device that is capable of providing, from among images of the peripheral area of the vehicle that can change in accordance with the driving state, an image of a part needed by the driver at an appropriate timing so that the driver can recognize the positional relationship between the vehicle and the peripheral area of the vehicle.
Yumiba [0084] teaches FIG. 1 is a functional block diagram of an in-vehicle image display device in accordance with Embodiment 1. The in-vehicle image display device is realized in a vehicle that includes at least one in-vehicle camera installed on the vehicle (hereinafter referred to as a camera)
While Yumiba fails to explicitly teach receiving designation of an arbitrary point on the screen, Han, in the field of displaying images, teaches and an operation receiving unit configured to receive designation of an arbitrary point on the screen, Han [0049] teaches the zoom operation is activated when the user moves the image of an area of attention to the center of the screen and sends a zoom command (zoom scale) to the navigation system. With reference to FIGS. 6A-6B, a zoom operation after de-normalizing and scaling the map data is explained. The point C(X.sub.c, Y.sub.c) indicates a center of zooming and the point P(X.sub.p, Y.sub.p) indicates an arbitrary point in a shaded area 71 which is enlarged to the size of the screen (W.sub.s.times.H.sub.s). As described with reference to FIGS. 5A-5C, the coordinates X.sub.p and Y.sub.p are X.sub.p=X.sub.g(W.sub.s/N) and Y.sub.p=Y.sub.g(H.sub.s/N), respectively.

Han [0050] teaches the zoom operation is conducted in expanding or shrinking the map image in the radial directions with respect to the center C(X.sub.c, Y.sub.c) of the screen. In FIG. 6A, the radial directions are denoted by arrows 75 which show that the area 71 is enlarged to the screen of FIG. 6B by a zoom scale Z.sub.f. The zoom scale Z.sub.f is larger than 1 when zooming-in the map image. In order to zoom-in the area 75, a distance between the arbitrary point P and the center C is multiplied by the zoom scale Z.sub.f. [0051], [0058] and [0065]

Akiyama, also in the field of displaying images teaches wherein the display control unit enlarges display on the screen about the designated point as a center of enlargement in a state where a display position of the designated point does not move on the screen when the operation receiving unit receives the designation of the arbitrary point on the screen. Akiyama [0003] teaches a method has existed that utilizes a dedicated button (for example, a zoom button) or the like, preliminarily prepared, as an operation used for performing zoom (for example, a change such as enlargement or reduction) on the display content of a screen. In the above-mentioned method, it is desirable that a button for performing zoom is provided that is due to software or hardware, and furthermore, it is desirable that the center of the zoom is fixed or preliminarily set. In addition, a method has existed that performs zoom with a predetermined scaling factor every time a button is pressed down once, or a method has existed where display is updated with an enlargement factor being changed with a predetermined rate while a button is pressed. In addition, a method has existed where the position of the center point of zoom is fixed to the center of a screen, or a method has existed that performs preliminary setting such as utilizing a point at which a screen has been most recently touched.

Thus, at the time of the invention, it would have been obvious to one having ordinary skill in the art to modify Yumiba with the teachings of Han and Akiyama to improve a capability of zooming a map image more smoothly and promptly is a fundamental need for a navigation system which enables the user to quickly see a zoomed view of a detailed or broad map information (Han [0010]) and it is desirable that a button for performing zoom is provided that is due to software or hardware, and furthermore, it is desirable that the center of the zoom is fixed or preliminarily set (Akiyama [Background]).

Claim 2. Han further teaches wherein the display control unit enlarges the display on the screen when the operation receiving unit receives a predetermined operation after receiving the designation of the arbitrary point on the screen. Han [0049] teaches the zoom operation is activated when the user moves the image of an area of attention to the center of the screen and sends a zoom command (zoom scale) to the navigation system. With reference to FIGS. 6A-6B, a zoom operation after de-normalizing and scaling the map data is explained. The point C(X.sub.c, Y.sub.c) indicates a center of zooming and the point P(X.sub.p, Y.sub.p) indicates an arbitrary point in a shaded area 71 which is enlarged to the size of the screen (W.sub.s.times.H.sub.s). As described with reference to FIGS. 5A-5C, the coordinates X.sub.p and Y.sub.p are X.sub.p=X.sub.g(W.sub.s/N) and Y.sub.p=Y.sub.g(H.sub.s/N), respectively.
Han [0050] teaches the zoom operation is conducted in expanding or shrinking the map image in the radial directions with respect to the center C(X.sub.c, Y.sub.c) of the screen. In FIG. 6A, the radial directions are denoted by arrows 75 which show that the area 71 is enlarged to the screen of FIG. 6B by a zoom scale Z.sub.f. The zoom scale Z.sub.f is larger than 1 when zooming-in the map image. In order to zoom-in the area 75, a distance between the arbitrary point P and the center C is multiplied by the zoom scale Z.sub.f.

Claim 3. Yumiba further teaches wherein the image acquisition unit acquires a plurality of captured image data from a plurality of the imaging units, and the display control unit enlarges the display on the screen on which composite image data generated based on the plurality of captured image data is displayed. Yumiba [0014] teaches a periphery image display device in accordance with the present invention that solves the aforementioned problems is an in-vehicle image display device that displays images captured with a plurality of in-vehicle cameras, which includes an image acquisition unit configured to acquire images captured with the in-vehicle cameras, a vehicle periphery image generation unit configured to generate an image of the peripheral area of the vehicle based on the images acquired with the image acquisition unit, a collision-warned part selection unit configured to select a collision-warned part of the vehicle that has a possibility of hitting a nearby object around the vehicle based on a driving state of the vehicle, an enlarged image generation unit configured to process at least one of the images acquired with the image acquisition unit to generate an enlarged image of a peripheral area of the collision-warned part of the vehicle selected by the collision-warned part selection unit, a composite display image generation unit configured to generate a composite display image composed of the enlarged image generated by the enlarged image generation unit and the image of the peripheral area of the vehicle generated by the vehicle periphery image generation unit, the composite display image being displayed in a form in which positions of the enlarged image and the image of the peripheral area of the vehicle are correlated with each other, and a display unit configured to display the composite display image generated by the composite display image generation unit.
Claim 4. Akiyama further teaches wherein the display control unit enlarges display of the captured image data about the designated point on the captured image data displayed on the screen as a center of enlargement in a state where the display position of the designated point does not move on the screen when the captured image data acquired from the imaging unit is displayed on the screen. Akiyama [0003] teaches a method has existed that utilizes a dedicated button (for example, a zoom button) or the like, preliminarily prepared, as an operation used for performing zoom (for example, a change such as enlargement or reduction) on the display content of a screen. In the above-mentioned method, it is desirable that a button for performing zoom is provided that is due to software or hardware, and furthermore, it is desirable that the center of the zoom is fixed or preliminarily set. In addition, a method has existed that performs zoom with a predetermined scaling factor every time a button is pressed down once, or a method has existed where display is updated with an enlargement factor being changed with a predetermined rate while a button is pressed. In addition, a method has existed where the position of the center point of zoom is fixed to the center of a screen, or a method has existed that performs preliminary setting such as utilizing a point at which a screen has been most recently touched.

Claim 8. Akiyama further teaches wherein the display control unit gradually changes the display on the screen in a case of enlarging the display on the screen or canceling enlargement of the display on the screen. Akiyama [0003] teaches a method has existed that utilizes a dedicated button (for example, a zoom button) or the like, preliminarily prepared, as an operation used for performing zoom (for example, a change such as enlargement or reduction) on the display content of a screen. In the above-mentioned method, it is desirable that a button for performing zoom is provided that is due to software or hardware, and furthermore, it is desirable that the center of the zoom is fixed or preliminarily set. In addition, a method has existed that performs zoom with a predetermined scaling factor every time a button is pressed down once, or a method has existed where display is updated with an enlargement factor being changed with a predetermined rate while a button is pressed. In addition, a method has existed where the position of the center point of zoom is fixed to the center of a screen, or a method has existed that performs preliminary setting such as utilizing a point at which a screen has been most recently touched.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5  is allowable because “enlarges display of the first composite image data about the first point included in the first composite image data as a center of enlargement in a state where a display position of the first point does not move on the screen when the operation receiving unit receives the designation of the first point, and also enlarges display of second composite image data about a second point of the second composite image data, corresponding to the first point, as a center of enlargement in a state where a display position of the second point does not move on the screen”.
Claim 7 is allowed because it depend on claim 5.
Claim 6 is allowed because “the operation receiving unit receives designation of an arbitrary first point of the first image data, and the display control unit enlarges display of the second image data about a second point of the second image data, corresponding to the first point, as a center of enlargement in a state where a display position of the second point does not move on the screen, and does not perform enlargement of display of the first image data”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0158191 A1 to Yang.
Yang [0018] teaches a method for zooming image has been disclosed in the invention. Referring to FIGS. 1, 2, and 3; the method is implemented to an electronic device 1 (such as cell phones, web browsers, and information guiding systems) having a touch panel 10. The electronic device 1 allows an image to be displayed on the touch panel 10; when the electronic device 1 detects that a first touch point 11' and a second touch point 11'' generated on the touch panel 10 are pressed by a user simultaneously, and the first touch point 11' remains stationary on the touch panel 10 while the second touch point 11'' operated by the user is moving on the touch panel 10, the image is zoomed in/out according to the direction where the second touch point 11'' is moving. Moreover, the image is zoomed in/out according to the proportion of the moving distance of the second touch point 11'' operated by the user on the touch panel 10. Accordingly, the user is able to zooming in or out the image shown on the touch panel 10 of the electronic device 1 via the operation of the first touch point 11' and the second touch point 11'' generated on the touch panel 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661